DETAILED ACTION
	This action is in response to Applicant’s amendment filed 20 May 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isola et al. (U.S. Publication No. 2017/0007852).
	Isola et al. discloses a minimally invasive ultrasonic osteotome head for use with a transforaminal endoscope (paragraph 3), comprising an osteotome rod (202) and a head end (206), the osteotome rod being detachable from the head end (the head can be removed by cutting and thus is considered detachable), the head end being located at a front end of the osteotome rod, being characterized in that the head end bends laterally at a certain angle at a bending portion thereof (Figure 4), wherein the osteotome rod is configured to fit in a channel of the transforaminal endoscope (paragraph 3)
Regarding claim 2, the bending portion is provided with knurled teeth or skewed teeth (214). 
Regarding claim 11, the entire osteotome rod is of a hollow structure (Figure 4, channel 224). 
Regarding claim 13, there is also disclosed a minimally invasive ultrasonic bone power system (paragraph 32) comprising the minimally invasive ultrasonic osteotome head of claim 1. 
Claim(s) 1, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conlon et al. (U.S. Publication No. 2017/0000513).
Conlon et al. discloses a minimally invasive ultrasonic osteotome head for use with a transforaminal endoscope (paragraph 2), comprising an osteotome rod (120) and a head end (116), the osteotome rod being detachable from the head end (the head can be removed by cutting and thus is considered detachable), the head end being located at a front end of the osteotome rod, being characterized in that the head end bends laterally at a certain angle at a bending portion thereof (Figure 2), wherein the osteotome rod is configured to fit in a channel of the transforaminal endoscope (paragraph 2). 
Regarding claim 13, there is also disclosed a minimally invasive ultrasonic bone power system (102) comprising the minimally invasive ultrasonic osteotome head of claim 1
Regarding claim 14, the minimally invasive ultrasonic bone power system of further comprises a transforaminal endoscope (114), the osteotome rod of the minimally invasive ultrasonic osteotome head being fitted in a channel of the transforaminal endoscope (Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isola et al. (U.S. Publication No. 2017/0007852) in view of Yoshimine et al. (U.S. Publication No. 2006/0253050).
Isola et al. teaches the claimed invention except for a second detachable portion at a front portion connected with the head. It is noted that Isola does discloses a first detachable portion (112) at a rear portion for connecting with an ultrasonic handle. 
Yoshimine teaches an ultrasonic treatment apparatus having a head portion (46) that is detachable from the front end of the osteotome rod. Since the working end is most apt to be worn, allow for the working end to be swapped out, increases the overall life of the entire ultrasonic device (Paragraph 139). It would have been obvious to one skilled in the art at the time the invention was made to construct the device of Isola et al. with a front end of the rod having a detachable portion in view of Yoshimine et al. in order to increase the overall life of the entire ultrasonic device. It is noted that the combination provides Isola with first and second detachable portions. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isola et al. (U.S. Publication No. 2017/0007852) in view of Blus (U.S. Publication No. 2009/0326535).
	Isola et al. discloses the claimed invention except for the minimally invasive ultrasonic bone power system, further comprising a main unit, an ultrasonic handle and a foot switch, the minimally invasive ultrasonic osteotome head being connected to the ultrasonic handle via a connecting device, and the ultrasonic handle and the foot switch being respectively electrically connected with the main unit. 
	Blus teaches an ultrasonic cutting device for bone (abstract) having an ultrasonic osteotome head (10) connected to a power system with a main unit (A), an ultrasonic handle (M) and a foot switch (B), the minimally invasive ultrasonic osteotome head being connected to the ultrasonic handle via a connecting device (11), and the ultrasonic handle and the foot switch being respectively electrically connected with the main unit (paragraph 16). The system of Blus is a standard example of a ultrasonic power system used to vibrate such cutting heads in the art. It would have been obvious to one skilled in the art to used the power system of Blus with the cutting device of Isola since using the standard powering device of Blus to vibrate a cutting head of Isola would have been obvious to one skilled in the art. 

Allowable Subject Matter
Claims 3, 12, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	The amendments have been addressed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775